Citation Nr: 9933921	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic cold exposure 
residuals of the legs and the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from June 1974 to July 1977.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which denied 
service connection for chronic cold exposure residuals of the 
legs and the feet.  In March 1998, the Board remanded the 
veteran's claim to the RO so that the veteran could be 
afforded a hearing before a Member of the Board sitting at 
the RO.  

In April 1998, the veteran was afforded a video hearing 
before the undersigned Member of the Board.  In August 1998, 
the Board remanded the veteran's claim to the RO for 
additional action.  

In September 1999, the RO determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for a right knee disability claimed as other than 
as the result of cold exposure, a left knee disability 
claimed as other than as the result of cold exposure, a leg 
disability claimed as other than as the result of cold 
exposure, and a foot disability claimed as other than as the 
result of cold exposure and denied the claims.  The veteran 
has not submitted a notice of disagreement with the September 
1999 rating decision.  


FINDING OF FACT

Chronic cold exposure residuals of the legs and the feet were 
not manifested during active service or at any time 
thereafter.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic cold exposure 
residuals of the legs and the feet.  38 U.S.C.A. § 5107 (West 
1991).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  Generally, a 
"well-grounded" claim is one which is plausible.  The 
United States Court of Appeals for Veterans Claims (Court) 
has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The veteran's service medical records make no reference to 
chronic cold exposure residuals of the legs and the feet.  At 
his May 1977 physical examination for service separation, the 
veteran neither complained of nor exhibited any lower 
extremity abnormalities.  

In his March 1996 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
sustained bilateral leg and foot "problems relating to cold 
weather" during active service in 1975 and 1976.  At an 
April 1996 VA examination for compensation purposes, the 
veteran complained of chronic bilateral leg and foot pain 
associated with prolonged walking.  He reported that he had 
been exposed to the "cold at Fort Campbell, Kentucky" in 
1976; was subsequently treated with crutches and soaks; was 
again exposed to the cold when he was placed "on a cold 
twenty-five mile march;" and subsequently required further 
treatment.  The VA examiner commented that "no arterial or 
venous disease found, even though the patient had a history 
of cold exposure."  

In his November 1996 substantive appeal, the veteran 
acknowledged the possibility that his claimed bilateral lower 
extremity disabilities were not etiologically related to cold 
exposure.  He stated that they could have been precipitated 
by his strenuous inservice physical activities.  

At the April 1998 hearing before the undersigned Member of 
the Board, the veteran testified that he initially began to 
experience lower extremity symptoms after going on a cold 
twenty-five mile march during the winter of 1975.  He stated 
that he was treated for lower extremity circulatory problems 
during active service and had been diagnosed with arthritis 
following service separation.  Physicians had informed him 
that his arthritic disability had been caused by his cold 
exposure.  He believed that his chronic lower extremity 
disabilities were related to his cold exposure during active 
service and/or his strenuous physical activities during such 
exposure.  

A December 1998 VA record notes that the veteran had been 
employed as a laborer by the VA between April and August 
1987.  During that period, the veteran complained of 
bilateral leg pain which he attributed to "an injury caused 
from [j]umping out of a helicopter at night while in the 
Army."  

In a December 1998 written statement, the veteran advanced 
that his bilateral knee disabilities were caused by injuries 
sustained when he repelled from a helicopter during night 
training and were subsequently aggravated by both a 
twenty-five mile road march and his presence in unheated 
shelters and foxholes during winter field exercises.  He 
stated that he had been told by an Army physician that he had 
sustained frostbite of the toes and exhibited impaired 
circulation secondary to the frostbite.  

In a February 1999 written statement, the veteran conveyed 
that he experienced deterioration of the knee due to "cold 
weather conditions and the stress incurred from helicopter 
jumps during my military years."  He stated that he had 
incurred osteoarthritis as a result of his inservice 
injuries.  In an undated statement received by the RO in 
April 1999, the veteran averred that: "I never said I was 
exposed to the cold;" he sustained injuries to the knees, 
the legs, and the feet during active service; and he had 
experienced "first degree frostbite to the feet" during the 
winter.  

At a May 1999 VA examination for compensation purposes, the 
veteran complained of lower extremity pain, weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability, and lack of endurance.  On 
examination, the veteran exhibited a poor gait due to his 
knees and no skin or vascular changes of the feet.  The 
veteran was diagnosed with painful feet of unknown etiology 
and degenerative joint disease of the knees with loss of 
function due to pain.  

The Board observes that chronic cold exposure residuals of 
the legs and the feet were not objectively shown during 
active service or at any time thereafter.  While he was 
treated for numerous lower extremity orthopedic complaints 
during active service, the veteran has not been found to 
exhibit any cold exposure-related disabilities by his 
treating military, VA, or private physicians.  In the absence 
of evidence of current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  The veteran asserts that he 
suffers from chronic lower extremity disabilities as a result 
of his alleged inservice cold exposure.  While noting that an 
individual is competent to testify as to events within their 
physical perception, the Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 171, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995) citing Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  
Further, the Court has clarified that statements as to what 
the veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The Board finds the veteran's statements as to his cold 
exposure to be credible.  However, his lay statements 
conveying that he has a chronic disorder secondary to such 
exposure do not constitute competent evidence as to the 
etiology of the claimed disability.  Further, the statements 
are belied by multiple physical examinations establishing 
that he has no current cold exposure residuals.  As the 
record lacks competent evidence establishing that the veteran 
has chronic cold exposure residuals of the legs and the feet, 
the Board concludes that the veteran's claim for service 
connection is not well-grounded.  Accordingly, the instant 
claim is denied.  38 U.S.C.A. § 5107 (West 1991).  The 
veteran is informed that if he is able to produce competent 
evidence attributing the onset or aggravation of the claimed 
disorder to active service, he should petition to reopen his 
claim.  

II.  Doctrine of Doubt and 38 C.F.R.§ 3.103 (1999)

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  

It is clear that the possibility of the existence of other 
relevant evidence has been explored.  At the hearing before 
the undersigned Member of the Board, the issue of additional 
relevant evidence which could be obtained for incorporation 
into the record was discussed.  The Board's March 1998 remand 
instructions informed the veteran of the need to submit all 
available relevant evidence which supported his claim of 
entitlement to service connection for chronic cold exposure 
residuals of the legs and the feet.  As there is no such 
outstanding evidence, the provisions of 38 C.F.R.§ 3.103 
(1999) have been met.  


ORDER

Service connection for chronic cold exposure residuals of the 
legs and the feet is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

